DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 07/06/2022, with respect to the rejection of claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 1 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7-8, filed 07/06/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2013/0260300 A1), in view of Ukigaya et al. (US 2019/0171122 A1), further in view of Gurin et al. (US 3,802,952), and even further in view of Yasutomi (US 2011/0294060 A1), and considered with the Performance Materials Brochure available from Cabot Corporation NPL.

Araki teaches a developer including a toner, where the toner includes a binder resin, a coloring material, a crystalline polyester resin having a peak DSC melting point of higher than 90 degrees Celsius but lower than 110 degrees Celsius, a toner core particle including an ester wax having a linear alkyl group having 15-48 carbons and containing an ester compound of the carbon number having a content of more than 20 weight percent but smaller than 45 weight percent of the total weight of the ester wax, and a silica particle having a volume average particle size smaller than 85 nm that is added to the surface of the toner core particle as an external additive ([0006]-[0012]). The content of the silica particles with respect to the toner is 0.2 to 2.0 weight percent ([0013]). 
The silica particles can prohibit the fogging or scattering of the toner in a high-temperature high-humidity environment ([0050]). Examples of the silica particles include colloidal silica produced by Cabot Corporation commercially known as “Cab-o-sil”, and specifically under the product names TG-C413, TG-C443, TG-C390, and TG-C243 ([0050]). According to pg. 3 of the Performance Materials Brochure available from Cabot Corporation NPL, Cab-o-sil TG-C colloidal silica features “dry, fluffy hydrophobic powders easily dispersed in acrylate/methacrylate resins”. Therefore, the limitation recited in claim 18 is met. In Example 1, TG-C413 was used as the colloidal silica. Araki teaches that TG-C413 has a volume average particle size of 50 nm ([0114]). This falls within the range recited of the volume average primary particle diameter required by claims 1 and 12. Similarly, in Example 3, TG-C390, a commercially available silica produced by Cabot Corporation was used (commercially known as “Cab-o-sil TG-C390”). Araki teaches that TG-C390 has a volume average particle size of 65 nm ([0114]). This falls within the range of the volume average primary particle diameter required by claim 1. Araki also teaches that use of other inorganic compounds, such as other kinds of silica, like melted silica, titanium oxide, alumina, strontium titanate, and tin oxide may to be used as additives ([0051]). From the viewpoint of improving environmental safety, the inorganic fine particle oxides may be subjected to a surface processing using a hydrophobic agent ([0052]). In Example 1, titanium oxide particles were used in addition to the silica particles ([0114]). Therefore, the limitation recited in claim 11 is met.
Regarding the crystalline polyester, the acid component may be adipic acid, oxalic acid, malonic acid, maleic acid, fumaric acid, citraconic acid, itaconic acid, glutaconic acid, succinic acid, phthalic acid, isophthalic acid, terephthalic acid, sebacic acid, azelaic acid, n-dodecenyl succinic acid, n-dodecyl succinic acid, cyclohexanedicarboxylic acid, trimellitic acid, pyromellitic acid, and mineral acids and alkyl (having 1-3 carbons) esters ([0039]). Similarly, the alcohol component may be ethylene glycol, 1,2-propylene glycol, 1,3-propylene glycol, 1,4-butanediol, 1,5-pentane diol, 1,6-hexanediol, neopentyl glycol, 1,4-pentane diol, polyoxypropylene, polyoxyethylene, glycerin, pentaerythritol, and trimethylolpropane ([0039]). 
As previously discussed, Araki teaches that the crystalline polyester resin has a peak melting point of higher than 90 degrees Celsius, but lower than 110 degrees Celsius. If the peak melting point of the crystalline polyester resin is below 90 degrees Celsius, then the desired storability cannot be achieved ([0039]). If the peak melting point of the crystalline polyester resin is above 110 degrees Celsius, then the desired low-temperature fixation property of the toner cannot be achieved ([0039]). This range falls within the range recited in claim 1. Additionally, the crystalline polyester resin has a softening point and a melting temperature ratio of from 0.9 to 1.1 ([0041]).
In the preparation of toner mother particle 1, 80 parts by weight of polyester resin (binder), 10 parts by weight of crystalline polyester resin (a), 3 parts by weight of Ester wax (A), 6 parts by weight of colorant, and 1 part by weight of charge control agent were used ([0089]). Therefore, the content of the crystalline polyester resin with respect to the toner mother particle was 10 / 80 + 10 + 3 + 6 + 1 = 10% by weight, which falls within the range recited in claim 17.
Regarding the ester wax, palmitic acid, stearic acid, arachidyl acid, behenic acid, and lignoceric acid can be used as the long chain alkyl carboxylic acid and palmitic alcohol, stearic alcohol, arachidyl alcohol, behenic alcohol, and lignoceric alcohol can be used as the long chain alkyl alcohol ([0067]-[0070]). Furthermore, by changing the type and the quantity of long chain alkyl carboxylic acids, as well as the type and the quantity of the long chain alkyl alcohols various ester waxes can be prepared. Especially, in order to expand distribution, a plurality of types of long chain alkyl carboxylic acids and a plurality of types of long chain alkyl alcohols are used together ([0068]). The long chain alkyl carboxylic acid components and long chain alkyl alcohol components used in the ester wax are the same as those used by the Applicant on pg. 28 and 29 of the instant specification. Therefore, the limitation of claim 2 is met. 
In the preparation of Ester Wax (A), 80 parts by weight of long chain alkyl carboxylic acid and 20 parts by weight of a long chain alkyl alcohol were added to a four-neck flask and stirred, conducting an esterification reaction at 220 degrees Celsius, under a stream of nitrogen. A solvent was mixed in a sodium hydroxide was added before stirring the mixture for 30 minutes at 70 degrees Celsius. The mixture was then left to stand for 30 minutes to remove the aqueous layer. This process was repeated five times, and then the solvent was distilled off the organic layer at a reduced pressure to obtain the ester wax ([0067], [0074]). The method that Araki teaches to create the ester wax is nearly identical to the method that the Applicant uses (see pg. 28-29 of the instant specification, particularly ester wax A). 
Furthermore, in the preparation of Ester Wax (C), 10 parts by weight of palmitic acid, 30 parts by weight of stearic acid, 40 parts by weight of arachidyl acid, 40 parts by weight of stearic acid, and 20 parts by weight of stearic alcohol were used ([0076]). Therefore, the proportion of palmitic acid (carboxylic acid with a carbon number of 16) with respect to the total mass of the carboxylic acid component was 10 / 10 + 30 + 40 + 40 = 8.33% by mass, which is just slightly higher than the maximum value of the range recited in claim 4. Similarly, in the production of Ester Wax (E), 10 parts by weight of palmitic acid, 20 parts by weight of stearic acid, 20 parts by weight of behenic acid, 30 parts by weight of lignoceric acid, 5 parts by weight of palmitic alcohol, 5 parts by weight of stearic alcohol, 5 parts by weight of arachidyl alcohol, and 5 parts by weight of lignoceric alcohol were used ([0082]). Therefore, the proportion of palmitic alcohol (alcohol with a carbon number of 16) with respect to the total mass of the alcohol component was 5 / 5 + 5 + 5 + 5 = 25% by mass, which is just slightly higher than the maximum value of the range recited in claim 5. However, according to MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized the types and quantities of the long chain alkyl carboxylic acids and long chain alkyl alcohols comprising the ester wax with the goal of perfecting the distribution of the ester wax in the toner. The skilled artisan would have been motivated to experiment with different types and quantities of the long chain alkyl carboxylic acids as well with different types and quantities of alkyl alcohols to achieve the desired result effective properties taught by Araki, such as good storability and low-temperature fixation ([0038]).
Araki is silent to teach or suggest the mass average molecular weight of the crystalline polyester resin. However, crystalline polyester resins having a mass average molecular recited by claim 1 are known in the art. For instance, Ukigaya teaches a toner comprising a crystalline polyester resin. As the molecular weight distribution becomes narrower and the molecular weight becomes lower, low-temperature fixability improves. As the number of low-molecular-weight components increases, heat-resistant storage stability deteriorates. In view of this, the crystalline polyester resin preferably has a weight average molecular weight (Mw) of from 3,000 to 30,000 and more preferably from 5,000 to 15,000 when measured by GPC ([0176]). The preferable range fully encompasses the range recited in claim 1, and the more preferable range closely overlaps with the range recited in claim 1.
Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized the molecular weight of the crystalline resin of Araki, with the goal of perfecting the low-temperature fixability and heat-resistant storage stability of the toner. The skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by Ukigaya. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.
Araki is silent to teach the moisture content of the silica particles. However, Gurin teaches that silica gels represented by “Cab-o-sil” are dry, free-flowing powder products which still contain small amounts of combined water in their gel structure and are submicroscopic particles having an SiO2 content (dry basis) of 99.0 to 99.7%, a free moisture content of 0.2 to 2.0%, and a negligible content of calcium oxide, magnesium oxide, and ferric oxide (Col. 8, lines 49-57). Therefore, the commercial silica from the “Cab-o-sil” product line used in Araki would have had a moisture content of 0.2 to 2.0%, which narrowly overlaps with the moisture content of the silica presented in claim 1 (<1%). According to MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Alternatively, Yasutomi teaches a toner comprising silica particles. Yasumtomi teaches that the moisture content of the silica particles is at most 1 mass%, preferably at most 0.8 mass%, and particularly preferably at most 0.5 mass%. If the moisture content is too high, the electrostatic charge of the silica itself tends to be low due to the excess moisture content, and the electrostatic charge of the toner having such silica added also tends to be lower, whereby fogging is likely to result. Such a problem is particularly distinct during printing under a severe fogging condition, such as in a high temperature and high humidity environment ([0024]). The moisture content of the silica particles being at most 1 mass% is identical to the range recited in claim 1, and the most preferable range being at most 0.5 mass% falls within the range recited in claim 13. 
Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized the moisture content of the silica particles of Araki using the guidance of Yasutomi, with the goal of producing a toner having suitable electrostatic charge properties, in order to prevent fogging from occurring.

Finally, Araki teaches an example of an image forming apparatus to which the developer and the toner cartridge involved in the teachings can be applied ([0060], Fig. 1). Therefore, the limitations recited in claims 15 and 16 are met.
Araki is silent to teach the softening temperature and the melting temperature of the toner. However, Araki teaches the same acid components and alcohol components of the crystalline polyester as the Applicant (see pg. 6-7 of the instant specification). More specifically, Araki and the Applicant both teach the use of fumaric acid as the acid component and 1,6-hexanediol as the alcohol component of the crystalline polyester resin (see pg. 6-7 of the instant specification and [0086] of Araki). 
The melting point of the crystalline polyester resin and the ratio of the softening point to the melting point of the crystalline polyester resin are also sufficiently similar to the Applicant’s crystalline polyester (see claim 1 of the instant invention: the Applicant’s crystalline polyester resin has a melting point of from 60 to 120 degrees Celsius, which fully encompasses Araki’s range, and see pg. 6 of the instant specification: the Applicant’s range is 0.8 to 1.2, which fully encompasses Araki’s range). 
Furthermore, Araki and the Applicant both use an amorphous polyester resin, in addition to the crystalline polyester resin (see pg. 8 of the instant specification), and teach the same dicarboxylic acid and diol components of the amorphous polyester resin (see pg. 8-9 of the spec and [0025]-[0034]). 
Even further, Araki and the Applicant both use the same method to produce the ester wax of the toner, using the same long chain alkyl carboxylic acids and long chain alkyl alcohols (see pg. 28-29 of the spec and [0069]-[0070] of Araki). 
Therefore, the toner of Araki, in view of the combination of prior art, would inherently exhibit a sufficiently similar softening temperature and melting temperature as the toner described in the Applicant’s disclosure, and would therefore satisfy the correlations represented by formula (1) and formula (2) in claim 1. See MPEP § 2112.

 Conclusion






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737       

/PETER L VAJDA/Primary Examiner, Art Unit 1737
09/29/2022